Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21   Page 1 of 17 PageID 4441




      FACT APPENDIX
Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21                   Page 2 of 17 PageID 4442




                       DECLARATION OF PATRICIA GOMERSALL
                            PURSUANT TO 28 U.S.C. § 1746



       I, Patricia Gomersall, hereby make the following declaration based upon my personal

knowledge:

       1.       I am a Senior Futures Trading Investigator in the Division of Enforcement at the

Commodity Futures Trading Commission in Washington, D.C. I have worked in this capacity

for the Commission since August 1987.

       2.      I am submitting this declaration as part of Plaintiffs’ Memorandum of Law in

Support of Support of the Receiver’s Motion to Compel.

       3.      In September 2020, I submitted a sworn declaration that is included as part of the

Fact Appendix in support of Plaintiffs Motion for an Ex Parte Restraining Order (“SRO

Application”) D.E. # 4-6; 12. It is incorporated by reference as if fully set forth herein.

       4.      I reviewed documents and information in the preparation of this declaration:

             a. Documents produced by Defendant TMTE, Inc., d/b/a Metals.com, Chase

                Metals, LLC, Chase Metals, Inc., (collectively “Metals”) in twenty-three separate

                productions, between August 2019 and August 2020, pursuant to a subpoena by

                the CFTC dated July 25, 2019;

             b. Information regarding the establishment and ownership of firms in the name of,

                and/or controlled by the defendants, including the databases of:

                    i. The California Secretary of State Business website at

                       https://businesssearch.sos.ca.gov for business entity information on

                       TMTE, Inc. d/b/a Metals.com, Barrick Capital, Inc., and Tower Equity,

                       LLC;

                                             Page 2 of 6
Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21             Page 3 of 17 PageID 4443



               ii. The Wyoming Secretary of State business website at

                   https://wyobiz.wyo.gov/Business/FilingSearch.aspx for business entity

                   information on Metals.com, LLC, Tower Equity, LLC, and Tower

                   Holdings, LLC; and

              iii. The Delaware Division of Corporations website at

                   https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx for

                   business entity information on Barrick Capital, Inc.

         c. Documents for bank and credit card accounts in the name of, and/or under the

            control of, the defendants, including documents from:

               i. One West Bank;

               ii. Bank of America, NA;

              iii. Wells Fargo Bank, NA;

              iv. Opus Bank;

               v. First Bank;

              vi. JPM Chase Bank; and

             vii. American Express.

         d. Documents for investor accounts from Self-Directed IRA custodians (“SDIRA”),

            including:

               i. New Direction Trust Company;

               ii. Equity Institutional; and

              iii. The Entrust Group.




                                        Page 3 of 6
Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21                 Page 4 of 17 PageID 4444



             e. Information regarding the sale of precious metals and bullion coins from

                wholesale metals dealers Bayside Metals Exchange (“Bayside”) and Dillon

                Gage;

             f. Documents produced to the Commission, pursuant to formal access grants from

                the Alabama Securities Commission and the Texas State Securities Board;

             g. Initial Report of the Receiver, D.E. #181;

             h. Second Report of the Receiver, D.E. #217;

             i. Third Report of the Receiver, D.E. #233;

             j. Transcript of the Deposition of Lucas Asher dated November 5, 2020; and

             k. Transcript of the Deposition of Simon Batashvili dated November 4, 2020.



                                      II. SUMMARY



       5.      The evidence in the record shows that substantial commingling of funds occurred

between accounts funded with investor deposits and numerous entities owned or controlled by

Asher and Batashvili, including (but not limited to): Metals, Barrick Capital, Tower Equity LLC,

Tower Holdings LLC, Tower Holdings, Inc., Tower Estates LLC, Administrative Account

Services LLC, First American Estate and Trust LLC and Best New, Inc. Gomersall Decl. ¶¶ 24-

27; 29-35.

       6.      The evidence in the record shows that these assets were transferred, dissipated, or

diverted by the Defendants without regard for corporate formalities or distinctions. Id.

       7.      Based on my analysis of the records, this comingling of assets was an integral part

of Defendant’s overall scheme. Id.



                                           Page 4 of 6
Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21                  Page 5 of 17 PageID 4445



       8.      Asher and Batashvili controlled a myriad of additional entities (“Affiliated

Entities”) whose identity and assets were uncovered by the Receiver, and are part of the

Receivership Estate. See Third Report of the Receiver, Section F, p. 10 and D.E. #226.

       9.      The Affiliated Entities are: Access Unlimited LLC, Administrative Account

Services, LLC, Amerivise, LLC, Aqua Billboards, Best New Inc., Chasing Gold, Chasing

Metals, Inc., Delaware Wholesale Inc., Egon Pearson, LLC, Faulkner Management Corp.,

Faulkner Music LLC, First American Estate & Trust, First American Savings, Inc., Instribution,

LLC, now Revo, LLC, Merrill Gold, LLC, Prometheus Laboratories, Int. (IBC), Prometheus

Laboratories, Int. (PIF), Reagan Financial, Inc., Resource Financial Services, Inc., Retirement

Insider, LLC, Street Invasion, Inc., Stuttgart Industrial, Inc., Tower Estates Holdings, Inc.,

Tower Estates, Inc., Tower Holdings, Inc., Tower Property One, LLC, Tower Property Two,

LLC, TX Admin., Inc., USA Accounts, Inc., and USA Marketing, Inc. See D.E. 226, ¶ 4.

       10.     On March 22, 2021, the Court held: “[a]ccordingly, the court finds that the

following Affiliated Entities were owned or controlled by one or more of the Defendants and/or

Relief Defendant on September 22, 2020 . . . .” D.E. #230. The Court ordered “It is, therefore,

hereby ordered, that the following Affiliated Entities are included within the definition of

“Receivership Defendants” for purposes of identifying the “Receivership Estate” and are subject

to the SRO, [Consent Order], and the [Entities Consent Order]. . . .” Id.

       11.     A true and correct copy of the pertinent parts of the Transcript of the Deposition

of Lucas Asher dated November 5, 2020 is attached hereto as Exhibit 1.

       12.     A true and correct copy of the pertinent parts of the Transcript of the Deposition

of Simon Batashvili dated November 4, 2020 is attached hereto as Exhibit 2.




                                            Page 5 of 6
Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21                Page 6 of 17 PageID 4446




     I declare under penalty of perjury that the foregoing is true and correct.



     Executed on June 11, 2021, in Washington, DC.




                                          Page 6 of 6
Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21   Page 7 of 17 PageID 4447




                 Exhibit 1
Lucas Asher Vol. I                                                                 11/5/2020
                                                                                      Page 1
   Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21        Page 8 of 17 PageID 4448

         1                   IN THE UNITED STATES DISTRICT COURT

         2                       NORTHERN DISTRICT OF TEXAS

         3

         4                                             )
               COMMODITY FUTURES TRADING               )
         5     COMMISSION et al,                       )
                                                       )
         6                 Plaintiffs,                 ) Case No.:
                                                       ) 3:20-CV-2910-L
         7           vs.                               )
                                                       )
         8     TMTE, INC. A/k/a METALS.COM,            )
               CHASE METALS, INC., CHASE               )
         9     METALS, LLC, BARRICK                    )
               CAPITAL, INC., LUCAS THOMAS             )
        10     ERB a/k/a LUCAS ASHER a/k/a             )
               LUKE ASHER, and SIMON                   )
        11     BATASHVILI                              )
                                                       )
        12                 Defendants.                 )
                                                       )
        13           and                               )
                                                       )
        14     TOWER EQUITY, LLC,                      )
                                                       )
        15     Relief Defendant                        )
                                                       )
        16

        17           REMOTE VIDEO-RECORDED DEPOSITION OF LUCAS ASHER

        18                       Thursday, November 5, 2020

        19                                  VOLUME I

        20

        21    Stenographically Reported by:
              Mechelle S. Gonzalez
        22    CSR No. 13250
              Job No. 96642
        23

        24

        25    PAGES 1 - 291

                                   www.trustpoint.one                         800.FOR.DEPO
                                 www.aldersonreporting.com                     (800.367.3376)
Lucas Asher Vol. I                                                                   11/5/2020
                                                                                       Page 41
   Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21          Page 9 of 17 PageID 4449

  1                  A.   It was called Merrill Gold, I believe.

  2                  Q.   And was Simon a partner with you in that

  3        venture?

  4                  A.   Yes.

  5                  Q.   Is Simon a member of any of your bands?

  6                  A.   No.

  7                  Q.   Who is the attorney representing you in

  8        this action?

  9                  A.   Could you define "this action"?

 10                  Q.   This lawsuit which you are being deposed

 11        here today.

 12                  A.   Mr. Arnold Spencer.

 13                  Q.   Did you execute an engagement agreement

 14        with Mr. Spencer?

 15                  A.   I did.

 16                  Q.   And when did you do that?

 17                  A.   I don't recall a specific day.

 18                  Q.   Yesterday?

 19                  A.   No.

 20                  Q.   Three months ago?

 21                  A.   Shortly after I was informed I had a civil

 22        action against me.

 23                  Q.   And how is Mr. Spencer being paid to

 24        provide legal services to you?

 25                  A.   Through friends and family.

                                     www.trustpoint.one                         800.FOR.DEPO
                                   www.aldersonreporting.com                     (800.367.3376)
Lucas Asher Vol. I                                                                     11/5/2020
                                                                                         Page 42
   Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21           Page 10 of 17 PageID 4450

  1                  Q.   Who are the friends and family who are

  2        paying for your legal services to Mr. Spencer?

  3                  A.   I believe they vary.

  4                  Q.   Let's start with your family members.               Who

  5        are the family members?

  6                  A.   None.

  7                  Q.   Pardon?

  8                  A.   I don't have any family members helping.

  9                  Q.   Well, you just testified earlier that

 10        friends and family were the ones providing the

 11        compensation for Mr. Spencer.

 12                       Is that not correct?

 13                  A.   I did, but I didn't stipulate that it was

 14        my family.

 15                  Q.   What are the names of the friends who are

 16        providing moneys to Mr. Spencer for your

 17        representation?

 18                  A.   I believe one of them --

 19                       I'm sorry.    There was a sound.

 20                       Can you repeat that?

 21                  Q.   What are the names of the individual

 22        friends or family of the friends who are providing

 23        compensation to Mr. Spencer for your representation?

 24                  A.   I believe they vary.

 25                  Q.   Name the first one.       Name the first person.

                                      www.trustpoint.one                            800.FOR.DEPO
                                    www.aldersonreporting.com                        (800.367.3376)
Lucas Asher Vol. I                                                                      11/5/2020
                                                                                          Page 43
   Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21            Page 11 of 17 PageID 4451

  1                  A.   The first retainer I believe was paid by an

  2        individual named Andrew.

  3                  Q.   What is Andrew's last name?

  4                  A.   I don't know.

  5                  Q.   What was the amount of the retainer?

  6                  A.   I was told it was 25,000.

  7                  Q.   Is that Andrew Saulton (Phonetic)?

  8                  A.   I don't know his last name.

  9                  Q.   Do you know Andrew?

 10                  A.   I don't.

 11                  Q.   Was this somebody who Simon -- was a friend

 12        of Simon?

 13                  A.   Correct.

 14                  Q.   Who else was providing a retainer to

 15        Mr. Spencer on your behalf?

 16                  A.   My bandmate, Christian.

 17                  Q.   How much has Christian paid to Mr. Spencer?

 18                  A.   It's for a separate matter, and it's

 19        protected under privilege.

 20                       MR. SPENCER:     You can tell him the amount,

 21        Lucas.

 22                       THE WITNESS:     5,000.

 23                       BY MR. CRAWFORD:

 24                  Q.   Who else has provided moneys to Mr. Spencer

 25        for your representation?

                                       www.trustpoint.one                          800.FOR.DEPO
                                     www.aldersonreporting.com                      (800.367.3376)
Lucas Asher Vol. I                                                                   11/5/2020
                                                                                       Page 44
   Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21         Page 12 of 17 PageID 4452

  1                  A.   I'm not aware of any others at this time.

  2                  Q.   So as we sit here today under oath, it's

  3        your testimony that Andrew, a friend of Simon's,

  4        provided Mr. Spencer $25,000; and your bandmate,

  5        Christian, provided him $5,000; and you're not aware

  6        of any other person who's provided any moneys to

  7        Mr. Spencer for your representation; is that

  8        correct?

  9                  A.   As I sit here before you today, I'm not

 10        aware of any others at this time.

 11                  Q.   Have you made a promise to Christian, your

 12        bandmate, to pay him back for moneys he's paid?

 13                  A.   I have not.

 14                  Q.   Have you executed any promissory notes to

 15        Christian to repay that money?

 16                  A.   I have not.

 17                  Q.   Did you give to Christian any property in

 18        exchange for the moneys he paid to Mr. Spencer?

 19                  A.   I did not.

 20                       MR. CRAWFORD:   I'm going to ask the court

 21        reporter to bring up on the screen Exhibit Number 1.

 22                       (Receiver Exhibit 1 was marked for

 23        identification by the court reporter and is attached

 24        hereto.)

 25                       MR. CRAWFORD:   If you could spread that

                                    www.trustpoint.one                          800.FOR.DEPO
                                  www.aldersonreporting.com                      (800.367.3376)
Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21   Page 13 of 17 PageID 4453




                  Exhibit 2
Simon Batashvili                                                                    11/4/2020
                                                                                       Page 1
   Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21        Page 14 of 17 PageID 4454

         1                   IN THE UNITED STATES DISTRICT COURT

         2                       NORTHERN DISTRICT OF TEXAS

         3

         4                                             )
               COMMODITY FUTURES TRADING               )
         5     COMMISSION et al.,                      )
                                                       )
         6                 Plaintiff,                  ) Case No.:
                                                       ) 3:20-CV-2910-L
         7           vs.                               )
                                                       )
         8     TMTE, INC. A/k/a METALS.COM,            )
               CHASE METALS, INC., CHASE               )
         9     METALS, LLC, BARRICK                    )
               CAPITAL, INC., LUCAS THOMAS             )
        10     ERB a/k/a LUCAS ASHER a/k/a             )
               LUKE ASHER, and SIMON                   )
        11     BATASHVILI                              )
                                                       )
        12                 Defendants.                 )
                                                       )
        13           and                               )
                                                       )
        14     Tower Equity, LLC,                      )
                                                       )
        15     Relief Defendant                        )
                                                       )
        16

        17

        18         REMOTE VIDEO-RECORDED DEPOSITION OF SIMON BATASHVILI

        19                       Wednesday, November 4, 2020

        20                                  VOLUME I

        21

        22    Stenographically Reported by:
              Mechelle S. Gonzalez
        23    CSR No. 13250
              Job No. 96641
        24

        25    PAGES 1 - 201

                                   www.trustpoint.one                          800.FOR.DEPO
                                 www.aldersonreporting.com                      (800.367.3376)
Simon Batashvili                                                                    11/4/2020
                                                                                      Page 40
   Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21        Page 15 of 17 PageID 4455

  1                Q.   Okay.   When did you do that?

  2                A.   A few weeks ago, I believe.

  3                Q.   And how is Mr. Spender being paid to

  4        represent you in this matter?

  5                A.   That was funds that were borrowed -- well,

  6        my good friend paid for it, so ...

  7                Q.   Your friend paid for it?

  8                A.   That is correct.

  9                Q.   And who is your friend who paid for it?

 10                A.   Andrew Saul.

 11                Q.   What does Andrew Saul do for a living?

 12                A.   He's a production finance for -- I believe

 13        it's Sony.

 14                Q.   Have you ever conducted any business with

 15        Andrew Saul individually or in the names of any of

 16        the defendants, the relief defendant, or any of the

 17        entities they own or control?

 18                A.   Any business conducted over the last

 19        25 years with him?

 20                Q.   Yes, sir.   At any time.

 21                A.   I'm sure there was, yes.

 22                Q.   Okay.   And what was that?

 23                A.   One I can remember recently is I sold him a

 24        car about a few months back, about four or five

 25        months ago.

                                   www.trustpoint.one                          800.FOR.DEPO
                                 www.aldersonreporting.com                      (800.367.3376)
Simon Batashvili                                                                   11/4/2020
                                                                                     Page 41
   Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21       Page 16 of 17 PageID 4456

  1                Q.   What kind of car was that?

  2                A.   It was a 1968 Camaro.

  3                Q.   Any other business that you have conducted

  4        with Andrew Saul either individually or on behalf of

  5        any of the defendants, relief defendants, or any

  6        entities that they own or control?

  7                A.   Not that I can recall right now.            That was

  8        the most recent thing I can remember.               Not that I

  9        can -- yeah.

 10                Q.   So your answer is no?

 11                A.   The answer is that's what I can remember.

 12                Q.   Have you made a promise to Mr. Saul to pay

 13        him back for the money that he has paid on your

 14        behalf to have an attorney represent you?

 15                A.   At some point I'm -- I'm sure I would have

 16        to pay him back.

 17                Q.   Did you execute any type of a loan or give

 18        him any type of collateral for any of the moneys

 19        that you paid to Mr. Spender?

 20                A.   No, I did not.

 21                Q.   How much money did you pay to Mr. Spencer?

 22                A.   I believe it was 25,000.

 23                Q.   Are you aware of any other moneys that have

 24        been paid to Mr. Spencer for your representation to

 25        date other than the $25,000 paid by Mr. Saul?

                                  www.trustpoint.one                           800.FOR.DEPO
                                www.aldersonreporting.com                       (800.367.3376)
Simon Batashvili                                                                    11/4/2020
                                                                                      Page 42
   Case 3:20-cv-02910-L Document 266-1 Filed 06/11/21        Page 17 of 17 PageID 4457

  1                A.    Not to my knowledge, sir.

  2                      MR. CRAWFORD:   Okay.    I'm going to ask the

  3        court reporter to put onto the screen what we've

  4        marked as Exhibit Number 1 so we can take a look at

  5        that.

  6                      (Exhibit 1 was marked for identification by

  7        the court reporter and is attached hereto.)

  8                      THE VIDEOGRAPHER:    What exhibit, please?

  9                      MR. CRAWFORD:   Exhibit Number 1.

 10                      THE VIDEOGRAPHER:    Right.     They're not --

 11        they're not labeled as 1, so I need to know the file

 12        number.

 13                      MR. CRAWFORD:   They are labeled as 1.

 14        There's 1 through 4, and then there's A through B.

 15                      THE VIDEOGRAPHER:    I see.

 16                      MR. CRAWFORD:   Can you make that a bigger

 17        screen?       I can see parts of it.      If you can --

 18                      THE VIDEOGRAPHER:    (Complies.)

 19                      MR. CRAWFORD:   There at the top.           I'm

 20        sorry.       Raise it to the top so we can see the full

 21        screen.       I don't think you have that top page.

 22        There we go.       There we go.    Okay.     There you go.

 23                      BY MR. CRAWFORD:

 24                Q.    So, Simon, I'm showing you what we've

 25        marked as Exhibit Number 1, which is a copy of the

                                   www.trustpoint.one                          800.FOR.DEPO
                                 www.aldersonreporting.com                      (800.367.3376)
